Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 19-cv-02889-CMA-KLM

   KEASHA TENNELL,

          Plaintiff,

   v.

   AMAZON.COM SERVICES, INC.,
   AMAZON WEB SERVICES, INC., and
   CHRIS RILEY,

          Defendants.


            ORDER GRANTING PLAINTIFF’S AMENDED MOTION TO REMAND


          This matter is before the Court on Plaintiff Keasha Tennell’s Motion to Remand

   (Doc. # 31). Plaintiff contends that complete diversity does not exist. Although

   Defendants Amazon.com Services, Inc. and Amazon Web Services, Inc. (the “Amazon

   Defendants”) assert that Plaintiff waived the right to challenge this jurisdictional defect,

   they also argue that Plaintiff fraudulently joined Defendant Chris Riley so as to destroy

   diversity jurisdiction. The Court disagrees. Because complete diversity is absent among

   the parties and the Amazon Defendants cannot meet their heavy burden of establishing

   fraudulent joinder, the Court does not have jurisdiction over the instant action. For the

   following reasons, Plaintiff’s Motion to Remand is granted.
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 2 of 14




                                   I.       BACKGROUND

          This case arises out of Plaintiff’s employment discrimination and sexual

   harassment action filed against the Amazon Defendants and individual Defendant Chris

   Riley (“Defendant Riley”) in the Colorado State District Court for Adams County,

   Colorado. (Doc. # 6.) On August 30, 2019, Plaintiff filed suit and asserted Colorado Anti-

   Discrimination Act claims against the Amazon Defendants and a claim for Tortious

   Interference with an Employment Relationship against Defendant Riley. (Id. at 4–5.)

          On October 9, 2019, the Amazon Defendants removed this case to this Court

   solely on the basis of diversity jurisdiction. (Doc. # 1.) Because Plaintiff’s Complaint

   evinces the absence of complete diversity as Plaintiff and Defendant Riley are both

   citizens of Colorado, the Amazon Defendants turn to the fraudulent joinder doctrine to

   invoke this Court’s jurisdiction. (Id. at 5–9.) Requesting that this Court disregard

   Defendant Riley’s citizenship, the Amazon Defendants contend that complete diversity

   exists and that the amount in controversy exceeds $75,000.00. (Id. at 9–16.)

          On December 12, 2019, Plaintiff moved to remand this case back to state court.

   (Doc. # 31.) She argues that the fraudulent joinder doctrine is inapplicable to the instant

   case because Colorado recognizes a cause of action for tortious interference with an

   employment relationship as set forth in the Colorado Supreme Court’s Brooke v.

   Restaurant Services, Inc., 906 P.2d 66 (Colo. 1995) decision. (Id. at 7–10.) On

   December 27, 2019, the Amazon Defendants responded and aver that Plaintiff waived

   her right to challenge diversity jurisdiction under the “forum-defendant rule.” (Doc. # 34

   at 3–6.) Moreover, the Amazon Defendants contend that Plaintiff fraudulently joined


                                                 2
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 3 of 14




   Defendant Riley to her Complaint because “there is no possibility that Plaintiff will be

   able to establish liability against [Defendant] Riley based upon the only claim alleged

   against him—tortious interference with an employment relationship.” (Id. at 7–10.) On

   January 10, 2020, Plaintiff replied to the Amazon Defendants’ Response. (Doc. # 37).

          For the reasons that follow, because challenges to subject matter jurisdiction

   cannot be waived and it is plausible that Colorado would recognize Plaintiff’s claim

   against Defendant Riley, Plaintiff’s Motion to Remand is granted.

                         II.      APPLICABLE LEGAL PRINCIPLES

          A defendant may remove a state civil action to federal court if the federal district

   court has subject matter jurisdiction. 28 U.S.C. § 1441. A federal court has subject

   matter jurisdiction over cases in which there is complete diversity of citizenship, that is

   the civil action is “between citizens of different States[,]” and the amount in controversy

   exceeds $75,000. 28 U.S.C. § 1332(a). Section 1332(a) requires “complete diversity,”

   i.e., no plaintiff may be the citizen of a state of which any defendant is also a citizen.

   Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373–74 (1978).

          Citizenship of all properly joined parties must be considered in determining

   diversity jurisdiction. Frontier Airlines, Inc. v. United Air Lines, Inc., 758 F. Supp. 1399,

   1403 (D. Colo. 1989). However, “[i]f the plaintiff fails to state a cause of action against

   [the] resident defendant who defeats diversity, and the failure is obvious according to

   the settled rules of the state, the joinder of the resident defendant is fraudulent” and that

   party is disregarded for jurisdictional purposes. Id. at 1403–04. This is not an easy

   showing to make. A federal court may not “pre-try, as a matter of course, doubtful


                                                  3
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 4 of 14




   issues of fact to determine removability; the issue must be capable of summary

   determination and be proven with complete certainty.” Smoot v. Chicago, Rock Islands

   & Pac. R.R. Co., 378 F.2d 879, 882 (10th Cir. 1967). In other words, “[i]f there is even a

   possibility that a state court would find that the complaint states a cause of action

   against the resident defendant, the federal court must find that the joinder was proper

   and remand the case to state court.” Frontier Airlines, 758 F. Supp. at 1404; see also

   Montano v. Allstate Indem., No. 99-2225, 2000 WL 525592, at *1–2, 211 F.3d 1278

   (10th Cir. Apr. 14, 2000) (unpublished) (to prove fraudulent joinder, the removing party

   must demonstrate that there is no possibility that plaintiff would be able to establish a

   cause of action against the joined party in state court).

          The burden of proving that removal is proper falls on the party asserting diversity

   jurisdiction. Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002). Removal statutes are

   construed strictly and any doubts about the correctness of removal are resolved in favor

   of remand. Fajen v. Found. Reserve Ins. Co., Inc., 683 F.2d 331, 333 (10th Cir. 1982)

   (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941)). The

   Amazon Defendants’ burden here is substantial. See, e.g., Montano, 2000 WL 525592,

   at *1 (noting the “heavy burden on the party asserting fraudulent joinder”). Although the

   court may look beyond the pleadings to determine whether the joinder was fraudulent,

   see Frontier Airlines, 758 F. Supp. at 1404–05, the standard for such review “is more

   exacting than that for dismissing a claim under Fed. R. Civ. P. 12(b)(6); indeed, the

   latter entails the kind of merits determination that, absent fraudulent joinder, should be

   left to the state court where the action was commenced.” Montano, 2000 WL 525592, at


                                                4
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 5 of 14




   *2. To that end, the federal court must “resolve any doubts in favor of the [p]laintiff and

   against the exercise of federal jurisdiction.” Torres v. Am. Fam. Mut. Ins. Co., No. 07-cv-

   1330-MSK-MJW, 2008 WL 762278, at *3 (D. Colo. Mar. 19, 2008). Moreover, a plaintiff

   need not show that all claims are proper; “remand is required if any one of the claims

   against the non-diverse defendant . . . is possibly viable.” Montano, 2000 WL 525592, at

   *2. “A claim which can be dismissed only after an intricate analysis of state law is not so

   wholly insubstantial and frivolous that it may be disregarded for purposes of diversity

   jurisdiction.” Spataro v. Depuy Orthopaedics, Inc., No. CIV 08-0274 JCH/LAM, 2009 WL

   382617, at *5 (D.N.M. Jan. 9, 2009) (citing Montano, 2000 WL 525592, at *2).

                                     III.      ANALYSIS

   A.     WHETHER DIVERSITY JURISDICTION EXISTS

          Plaintiff challenges only the complete diversity requirement. See generally, (Doc.

   # 31). As such, the Court considers whether complete diversity exists to determine

   whether remand is warranted. However, the Amazon Defendants raise the threshold

   issue of whether Plaintiff’s Motion is timely (Doc. # 34 at 3–4); thus, the Court first

   addresses timeliness.

          The Amazon Defendants argue that Plaintiff’s Motion to Remand is untimely

   under the “forum defendant rule” because she attacks removal on procedural, not

   jurisdictional, grounds. (Id. at 3.) 28 U.S.C. § 1447(c) provides that a party objecting to

   removal based on a “defect other than the lack of subject matter jurisdiction” must file a

   motion to remand within thirty days of removal. Given that Plaintiff filed her Motion to

   Remand after the thirty-day period, the Amazon Defendants contend that Plaintiff


                                                 5
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 6 of 14




   cannot now challenge jurisdiction based on the fact that Defendant Riley is a citizen of

   Colorado. (Id. at 4–5.) However, the Court disagrees.

          The Amazon Defendants obfuscate the forum defendant rule and misstate

   Plaintiff’s position. A cursory review of the Motion evinces that Plaintiff challenges

   diversity of citizenship—not that the Amazon Defendants’ removal was procedurally

   deficient. 28 U.S.C. § 1441(b)(2) provides that a “civil action otherwise removable

   solely on the basis of [diversity] jurisdiction . . . may not be removed if any of the parties

   in interest properly joined and served as defendants is a citizen of the State in which

   such action is brought.” Brazell v. Waite, 525 F. App’x 878, 884 (10th Cir. 2013)

   (quoting 28 U.S.C. § 1441(b)(2)) (emphasis added). The forum defendant rule is

   predicated on the assumption that the civil action was otherwise removable solely on

   the basis of diversity jurisdiction. See Herrera v. Las Cruces Pub. Schs., 695 F. App’x

   361, 365 (10th Cir. 2017). The forum defendant rule is a procedural, not jurisdictional,

   one, and as such, a challenge based on this rule may be waived if it is not brought

   within thirty days after the filing of the notice of removal. Id.; 28 U.S.C. § 1447(c).

          The instant case has never been otherwise removable based on diversity

   jurisdiction. Indeed, Plaintiff challenges this Court’s jurisdiction over the matter—not that

   removal was procedurally defective. (Doc. # 31 at 2–3, 5–7.) In Plaintiff’s only

   Complaint, she asserts a claim against Defendant Riley who, as Plaintiff alleges, is a

   Colorado citizen. (Doc. # 6; Doc. # 31 at 6.) Thus, Plaintiff notes correctly that

   Defendant Riley’s residency and status as a Colorado citizen “prevents a diversity of

   citizenship of the parties.” (Doc. # 31 at 6, ¶ 20.) Moreover, it is axiomatic that a party


                                                 6
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 7 of 14




   never waives a challenge to jurisdiction and “may raise a court’s lack of subject-matter

   jurisdiction at any time in the same civil action, even initially at the highest appellate

   instance.” Kontrick v. Ryan, 540 U.S. 443, 455 (2004) (citing Mansfield, C. & L.M.R. Co.

   v. Swan, 111 U.S. 379, 382 (1884)). As a result, the forum defendant rule is not

   applicable to the instant case,1 and Plaintiff’s Motion to Remand based on a

   jurisdictional challenge is timely.

   B.     WHETHER DEFENDANT RILEY WAS FRAUDULENTLY JOINED

          The Amazon Defendants argue that Plaintiff fraudulently joined the non-diverse

   Defendant Riley and asserted an incognizable claim for tortious interference with an

   employment relationship against him. (Doc. # 34 at 6–8.) Thus, their fraudulent joinder

   argument depends on (1) whether Colorado recognizes a claim for tortious interference

   with an employment relationship, and (2) whether Plaintiff obviously failed to state such

   a claim against Defendant Riley.

          1.     Whether Colorado Recognizes a Claim for Tortious Interference with an
                 Employment Relationship

          In their Notice of Removal (Doc. # 1) and Response to Plaintiff’s Motion to

   Remand (Doc. # 34), the Amazon Defendants argue that “there is no possibility that

   Plaintiff will be able to establish liability against Riley based upon the only claim alleged



   1 The Amazon Defendants attempt to use the forum defendant rule to preclude Plaintiff from
   challenging diversity jurisdiction based on when Defendant Riley was served. (Doc. # 34 at 5–
   6.) Such utility would enable the procedural forum defendant rule to swallow whole substantive
   jurisdictional challenges based solely on when a defendant was served. Converting jurisdictional
   challenges to an arms race between removal and service of a complaint has no basis in law.
   Either this Court has diversity jurisdiction, or it does not. That the Amazon Defendants removed
   this case before Defendant Riley was served is of no moment for determining whether this Court
   has jurisdiction in the first place.

                                                  7
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 8 of 14




   against him—tortious interference with an employment relationship.” (Doc. # 34 at 7;

   Doc. # 1 at 7–8.) Specifically, they contend that Colorado does not recognize “a claim

   for tortious interference with employment that is not based upon an employment

   contract.” (Doc. # 34 at 7–8 (emphasis in original).) Although Plaintiff asserts that the

   Colorado Supreme Court’s Brooke decision demonstrates that Colorado recognizes a

   claim for tortious interference with an employment relationship (Doc. # 31 at 8–9), the

   Amazon Defendants seek to distinguish Brooke on the grounds that Plaintiff did not

   have a “contract” with Amazon and her employment was at will. (Doc. # 34 at 8.) As

   such, the Amazon Defendants posit that Plaintiff “does not and cannot state a claim for

   tortious interference with employment contract[.]” (Id. at 8.)

          In Plaintiff’s Reply in Support of her Motion to Remand, she avers that the

   Amazon Defendants’ reliance on the at will employment contract distinction is

   misplaced. (Doc. # 37 at 8.) Despite the fact that the Brooke decision does not address

   whether that employee’s contract was terminable at will, Plaintiff further asserts that

   Colorado federal courts, applying Colorado law, have determined that Colorado

   recognizes a tortious interference with employment relationships that were terminable at

   will. (Id. at 8–9 (citing Jandro v. Foster, 53 F. Supp. 2d 1088 (D. Colo. 1999)).) The

   Court agrees with Plaintiff.

          The Amazon Defendants fail to meet their heavy burden of proving that there is

   no possibility that Plaintiff could state a claim for tortious interference with an

   employment relationship against Defendant Riley. As a preliminary matter, it is plausible

   that Colorado recognizes a claim for tortious interference with an employment


                                                  8
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 9 of 14




   relationship. In Brooke, the plaintiff asserted three claims against her employer and the

   president and principal stockholder of the company. 906 P.2d at 67. Two of the Brooke

   plaintiff’s claims were asserted against the employer and president and the other claim

   was one brought against only the president for tortious interference with her

   employment. Id. The first two claims were dismissed, and the trial court granted

   summary judgment on plaintiff’s tortious interference claim after trial began. Id. The

   plaintiff appealed only the summary judgment issue and the Colorado Court of Appeals

   affirmed. Id. However, the Colorado Supreme Court reversed and held that the CADA

   neither supplanted common law remedies that were otherwise available to victims of

   sexually discriminatory conduct in the workplace nor required plaintiff to exhaust

   administrative remedies prior to bringing a tort claim such as a tortious interference with

   an employment relationship claim. Id. at 70–72. Although the Colorado Supreme Court

   revived plaintiff’s tortious interference claim on these grounds, the court did not define

   the contours of such a claim, including whether the claim turned on a certain type of

   employment contract or that the employment relationship was terminable at will.

          This Court is persuaded by the Jandro v. Foster decision in determining that

   Colorado may recognize a claim for tortious interference with an employment

   relationship. 53 F. Supp. 2d at 1099. In Jandro, the plaintiff survived a motion to dismiss

   as to his intentional interference with a prospective business advantage against a

   district attorney when the district attorney facilitated an ultimatum that led to plaintiff’s

   termination after the district attorney discovered that plaintiff investigated improper

   sexual conduct of the district attorney. Id. at 1092–94. Applying Colorado law, the


                                                  9
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 10 of 14




   federal district court determined that plaintiff “alleged sufficient facts to create an

   inference that [the district attorney’s] actions in interfering with plaintiff’s continued

   employment relationship with” the district attorney’s office even though he was

   employed on an at will basis. Id. at 1093, 1099. The Jandro court relied upon Colorado

   law for the proposition that a plaintiff’s “status as an at-will employee does not preclude

   [an intentional interference] claim because even a contract terminable at will is entitled

   to some protection from tortious interference.” Id. at 1099 (citing Mem’l Gardens, Inc. v.

   Olympian Sales & Mgmt. Consultants, Inc., 690 P.2d 207 (Colo. 1984); Zappa v. Seiver,

   706 P.2d 440, 442 (Colo. App. 1985) (citing Restatement (Second) of Torts § 766, cmt.

   g (1979) (“Until terminated, an at will contract is valid and subsisting, and a stranger to

   the contract has no right to interfere improperly with it.”)).

          The Jandro decision is consistent with Colorado and Tenth Circuit precedent

   recognizing a tortious interference with contract claims in a non-employment context

   where the contract is terminable at will. See Zelinger v. Uvalde Rock Asphalt Co., 316

   F.2d 47, 50–51 (10th Cir. 1963). In Zelinger, the Tenth Circuit observed that the

   “Colorado rule is that an action for damages will lie against one who intentionally and

   without justification interferes with or induces a breach of a contractual arrangement

   between others, even though the contract is terminable at the will of either party.” Id. at

   50–51 (citing Watson v. Settlemeyer, 372 P.2d 453.) Indeed, Colorado law is clear that

   “even a contract terminable at will is entitled to some protection from tortious

   unwarranted interference.” Mem’l Gardens, Inc., 690 P.2d at 212 n.8. The Jandro court

   simply extended these foundational principles to the employment setting where an


                                                  10
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 11 of 14




   employment relationship was terminable at will. Accordingly, there is at least the

   possibility that a Colorado state court may recognize a claim for tortious interference

   with an employment relationship; and, for purposes of concluding that this fraudulent

   joinder argument fails, that is enough.

          2.     Whether It Is Possible for Plaintiff to State a Claim for Tortious
                 Interference with Employment Relationship

          The Amazon Defendants next assert that, assuming arguendo that Colorado

   recognizes a claim for tortious interference with an employment relationship, Plaintiff’s

   Complaint is devoid of factual allegations sufficient to state such a claim. (Doc. # 34 at

   9–10.) They posit that because Defendant Riley was a co-worker as opposed to a

   supervisor, he “had no involvement in the decision to terminate Plaintiff’s employment or

   ability to influence that decision[,]” and as such, Plaintiff cannot establish her tortious

   interference claim. (Id. at 9.) In Plaintiff’s Motion to Remand, she articulates her factual

   basis for alleging that Defendant Riley interfered in her employment relationship with

   Amazon: Defendant Riley’s alleged conduct encompassed text and verbal

   communications to Plaintiff that were sexual in nature and inappropriate, that she was

   not “cut out for the job,” “that he would get her fired,” and that he bet with other co-

   workers “that she would be fired.” (Doc. # 31 at 7–8; Doc. # 6 at 3, ¶¶ 17– 22.) Plaintiff

   further alleges that Defendant Riley’s conduct “caused the deterioration and termination

   of the employment relationship of” Plaintiff and Amazon in support of her tortious

   interference claim. (Doc. # 6 at 5, ¶ 55.)

          The Amazon Defendants likewise fail to meet their heavy burden of showing that

   there is no possibility that a state court would find that the complaint fails to state a

                                                 11
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 12 of 14




   cause of action against Defendant Riley. Frontier Airlines, 758 F. Supp. at 1404. Again,

   the standard for such review “is more exacting than that for dismissing a claim under

   Fed. R. Civ. P. 12(b)(6)[.]” Montano, 2000 WL 525592, at *2. “If there is even a

   possibility that a state court would find that the complaint states a cause of action

   against the resident defendant, the federal court must find that the joinder was proper

   and remand the case to state court.” Frontier Airlines, 758 F. Supp. at 1404.

          The Amazon Defendants argue that Plaintiff’s tortious interference claim is

   deficient because she asserts that claim against her co-worker as opposed to a

   supervisor. (Doc. # 34 at 9.) But determinations as to whether Defendant Riley was

   involved in the decision to terminate Plaintiff or had the ability to influence that decision

   are beyond this Court’s duty at this stage; indeed, this Court may not “pre-try, as a

   matter of course, doubtful issues of fact to determine removability[.]” Smoot, 378 F.2d at

   882. Additionally, because the Brooke court does not define the parameters of a claim

   for tortious interference with an employment relationship, this Court cannot determine

   whether Plaintiff’s allegations against Defendant Riley as a co-worker render her claim

   defective. Of course, any doubts must be resolved “in favor of the Plaintiff and against

   the exercise of federal jurisdiction,” Torres, 2008 WL 762278, at *3, including doubts as

   to “all factual and legal issues.” Dutcher v. Matheson, 733 F.3d 980, 988 (10th Cir.

   2013). For that reason, “[a] claim which can be dismissed only after an intricate analysis

   of state law is not so wholly insubstantial and frivolous that it may be disregarded for

   purposes of diversity jurisdiction.” Spataro, 2009 WL 382617, at *5 (citing Montano,

   2000 WL 525592, at *2). As a result, this Court determines that because there is a


                                                 12
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 13 of 14




   possibility that Plaintiff’s allegations are sufficient to state a plausible claim for tortious

   interference with an employment relationship against Defendant Riley, it “must find that

   the joinder was proper and remand the case to state court[,]” Frontier Airlines, 758 F.

   Supp. at 1404, even if the state court were to dismiss this claim “after an intricate

   analysis of state law.” Spataro, 2009 WL 382617, at *5.

          Accordingly, the Amazon Defendants have not demonstrated that Plaintiff

   fraudulently joined Defendant Riley so as to so as to destroy diversity jurisdiction.

   Therefore, complete diversity is absent among the parties and the Court does not have

   jurisdiction over the instant action. As such, Plaintiff’s Motion to Remand is granted.

   C.     ATTORNEYS’ FEES

          Plaintiff asks this Court to award attorney fees and costs incurred as a result of

   removal pursuant to 28 U.S.C. § 1447(c). The Court does not agree that the Amazon

   Defendants had “no objectively reasonable basis for removal.” See Martin v. Franklin

   Capital Corp., 546 U.S. 132, 141 (2005). Although they did not meet their high burden to

   demonstrate fraudulent joinder with regard to Defendant Riley, see Montano, 2000 WL

   525592, at *1, given the dearth of Colorado case law addressing the contours of a claim

   for tortious interference with an employment relationship, the Amazon Defendants

   presented plausible arguments regarding potential deficiencies in Plaintiff’s Complaint.

   See Martin, 546 U.S. at 140 (the appropriate test for awarding fees should not

   undermine Congress’ basic decision to afford defendants a right to remove as a general




                                                  13
Case 1:19-cv-02889-CMA-KLM Document 38 Filed 02/26/20 USDC Colorado Page 14 of 14




   matter). Therefore, the Court views this case2 as one that does not warrant attorney

   fees and costs.

                                     IV.       CONCLUSION

          For the foregoing reasons, the Court ORDERS that Plaintiff’s Motion to Remand

   (Doc. # 31) is GRANTED. This case is REMANDED to the Colorado State District Court

   for Adams County, Colorado, for further proceedings. The parties shall bear their own

   costs and fees associated with removal.


          DATED: February 26, 2020


                                                        BY THE COURT:


                                                        _____________________________
                                                        CHRISTINE M. ARGUELLO
                                                        United States District Judge




   2The Court also notes that Plaintiff argues that she is entitled to attorney’s fees and costs
   because the Amazon Defendants removed the case without conferring. (Doc. # 31 at 2, ¶¶ 7–8.)
   However, Plaintiff fails to cite to any authority supporting this proposition. Because removal is a
   procedural right as opposed to a motion, D.C.COLO.LCivR 7.1’s duty to confer requirement is
   not applicable to Defendant’s removal of the case.

                                                   14
